


Exhibit 10.3

March 12, 2003

 

 

Re:  Retirement from JDS Uniphase - Frederick Leonberger, Ph.D.

 

Dear Fred:

 

This letter agreement (“Agreement”) shall confirm the terms of your retirement
from your employment with JDS Uniphase Corporation and its subsidiaries and
affiliated entities (“the Company” or “JDSU”) effective April 30, 2003 (the
“Retirement Date”).  The Effective Date of this Agreement shall be the 8th day
following your signature below.

 

Between now and the Retirement Date you will continue to perform your regular
job duties and responsibilities as well as the transition of those duties and
responsibilities to employees designated by the Company.

 

On the Retirement Date you will receive the following payments:

 

1.                                       All accrued but unpaid base salary as
of the Retirement Date;

2.                                       All accrued but unused vacation pay;

3.                                       All accrued but unused ESPP
contributions.

 

The Company and you are parties to an Employment Agreement pertaining to the
terms of your employment and the termination thereof, dated July 6, 1999 (the
“Employment Agreement), which expires on July 6, 2004.  Pursuant to the terms of
the Employment Agreement, upon the occurrence of certain events described
therein you are entitled to certain payments and benefits upon termination of
your employment.  In full satisfaction of any and all obligations of the Company
under the Employment Agreement and any other agreement between you and the
Company, on the Retirement Date the Company shall take the following actions and
provide the following benefits (collectively the “Retirement Benefits”): (a)
cause all stock options previously granted to you by the Company which would
otherwise vest between your Retirement Date and July 6, 2004 to be fully
accelerated and vested and which, together with all other vested stock options,
and notwithstanding any provision in any stock option grant agreement or plan to
the contrary, shall remain exercisable for the full remaining term of each such
stock option grant (for clarity only, any provision in any grant agreement
purporting to limit the post-termination exercise period to other than the full
term of such grant shall not apply); and (b) should you elect COBRA benefits
continuation following the termination of your employment the Company will pay
the premiums for such coverage for a period of eighteen (18) months (i.e.,
through October 30, 2004).

 

Further, in the event of your (a) Disability (as defined in the Employment
Agreement), or (b) death, in either case occurring after the Effective Date but
prior to the Retirement Date, the Retirement Date as defined above shall
instead, for all purposes

 

Page 1 of 3

--------------------------------------------------------------------------------


 

under this Agreement, be considered to be the last date of your continuous
active service with the Company.

 

You agree that you will remain subject to all provisions of the Company’s Policy
Regarding Inside Information and Securities Transactions until the opening of
the trading window following release of the Company’s Q3 FY2003 earnings at the
end of April 2003.  You will also observe the provisions of the Company’s Ethics
Policy through the end of the March fiscal quarter.

 

Upon the Retirement Date you will be deemed to have resigned all positions you
hold within JDS Uniphase and its subsidiaries, though you agree to execute such
other documents as may be required to effectuate your departure from such
positions.  The Company hereby reaffirms its continuing obligations to you
pursuant to the Company’s Articles, Bylaws, Delaware law and previously executed
indemnification agreements, to defend and indemnify you against claims, actions
and causes of action arising out of your employment and service to the Company.

 

You agree that for a period of one (1) year from your Retirement Date you will
not, for yourself or any third party, directly or indirectly, or employ (in the
case where you are an officer of the hiring company) any person who was employed
by the Company as of the Retirement Date without the Company’s prior written
consent.  This paragraph shall not apply to those employees of the Company whose
employment with JDSU was involuntarily terminated by the Company.

 

Your obligation to maintain the confidentiality of all Company proprietary and
confidential information, and any written agreements between you and the Company
pertaining thereto, shall survive the termination of your employment. Except as
expressly stated in this Agreement, any further rights under the Employment
Agreements shall be terminated as of the Effective Date of this Agreement,
including without limitation any right to severance benefits, payments, profit
sharing, bonuses, stock options, or other benefits.  This Agreement shall
represent the entire understanding between you and the Company regarding the
terms of your employment and termination of your employment, will supersede any
previous discussions and understandings and may not be modified except in a
writing signed by you and the Company.

 

In consideration of the terms of this Agreement, you agree to release the
Company, its subsidiaries and affiliated corporations and its past and present
officers, directors, employees and assigns from any claims you may now have,
whether known or unknown, including but not limited to, claims arising from your
employment, the Employment Agreement or other claims for compensation (including
profit sharing, bonus and severance payments), stock options, claims arising out
of contract or tort and any claims arising under the Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act (ADEA), the
Americans with Disabilities Act, the Connecticut Fair Employment Practices Act,
the Connecticut Family Medical Leave Act,

Page 2 of 3

--------------------------------------------------------------------------------


 

the California Fair Employment and Housing Act, the and any other claims for
violation of any federal, state, or local law.

Notwithstanding the provisions of the preceding paragraph, nothing in this
Agreement shall be interpreted to release any claims arising under or concerning
your participation in the Company’s 401K Plan or Deferred Compensation Plan.

You agree that this release specifically covers known and unknown claims and you
waive any rights you may have under Section 1542 of the California Civil Code or
under any comparable law of any other jurisdiction. Section 1542 states: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor”.

 

You agree that you have been advised that you have twenty-one (21) days to
consider the terms of this Agreement (but may sign it at any time beforehand if
you so desire), and that you can consult an attorney in doing so. You also
understand that you can revoke your acceptance of the terms of this Agreement
within seven (7) days of signing it by sending a certified letter to that effect
to the Company’s General Counsel.  Notwithstanding the foregoing, you agree that
the portion of this Agreement that pertains to the release of claims under the
ADEA shall not become effective or enforceable until the seven (7) day
revocation period has expired, but that all other terms of this Agreement will
become effective upon your signature below.

 

Please confirm your acceptance of the foregoing by signing below.

 

Fred, on behalf of all of us at JDS Uniphase I want to thank you for your many
contributions to the Company.  We wish you the best in your retirement, but hope
that we may continue to count on your advice and counsel in the future.

 

 

Very Truly Yours,

 

 

 

 

 

/s/ Ronald C. Foster

 

 

Ronald C. Foster

 

Executive Vice President and

 

Chief Financial Officer

 

 

Agreed and Accepted:

Date:

 

 

 

 

/s/ Frederick Leonberger, Ph.D.

 

March 12, 2003

 

Frederick Leonberger, Ph.D.

 

 

Page 3 of 3

--------------------------------------------------------------------------------

